Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the detail circuit of the boxes shown in figure 1 as described in the specification.  The so called “tension control in a band-shape material between two clamping point” and the so called “control error” determining converting the controller output signal into an actuating signal, regulating the actual tension to the desired tension.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23, 25, 26, 27, 28, 31, 32 are rejected under 35 U.S.C. 101. The claim are directed to the subject matter of an abstract idea or mental function of a method with systems and device for tension control in a band-shaped material between two tension points. The claim functions are performed by, with the aid of mathematical computations without any device to perform such functions, which are understood to be abstract ideas of mathematical concept. There is nothing in the claims that precludes the functions from practically being performed mathematically.  
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Integrating an abstract idea into practical application available in mathematical computing software to control the tension in a band-shaped material amounts to mathematical calculations.
The claims are directed to the subject matter of an abstract idea or mental function of a method for tension control in a band-shape material. The claim recite abstract idea of determining actual tension between two clamping points; determining a control error as a 
The claims are not patent eligible.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification and the drawings also fails to disclose the detail circuit of the boxes shown in figure 1 to figure 5 of the drawings in order to support the so called “method” in the 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 22-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  The claims are rejected as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the 
Claims 22 recites a method for tension control in a band-shaped material between two clamping points, wherein at least one of the clamping points has a rotary drive, the method comprising the steps of: 
determining actual tension between the two clamping points; 
determining a control error e(t) as a difference between the actual tension and a given desired tension; 
entering the control error on a controller to generate a controller output signal; 
converting the controller output signal into an actuating signal; 
regulating the actual tension to the desired tension by varying speed of the rotary drive as the actuating element in accordance with the actuating signal; and 
varying the controller output signal in connection with the conversion into the actuating signal S(t) at least temporarily in dependence on a variable g(t) representing speed of the band-shaped material..
The claims also recites a third and fourth module without any support in the specification.  The claims fail to provide a clear structure and structural relationship of the so called "method” without the recitation of any tangible or physical structural elements for connecting the modules in order to clearly define the subject matter of the invention as shown in the figures of the drawings.
Claims 22-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the claims does not clearly define the connection and structured elements that can be read on the drawing.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations “regulating the actual tension by varying speed of the rotary drive”  “varying the controller output signal into an actuating signal” in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: determining actual tension between the two clamping points; determining a control error e(t) as a difference between the actual tension and a given desired tension.
A review of the specification shows that the following appears to be the corresponding structure of the limitations:
a determination device 160;
the controller output signal at first being transformed in a conversion device 130;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Objections
Claim 31 objected to because of the following informalities:  Claim 31 is written as depending on itself.  Appropriate correction is required.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. US 3,863,478 in view of Lambert US 4,662,202

Regarding claim 22, Harada disclosed a method for tension control in a band-shaped material between two clamping points, wherein at least one of the clamping points (1A) has a rotary drive (2A), the method comprising the steps of:
determining actual tension between the two clamping points; (Rollers 1A is considered as the first clamping point  and 2A is identify as the second clamping point) (Col. 1, Ln 10-3 and Col. 2, Ln 12-68)  
determining a control error e(t) as a difference between the actual tension and a given desired tension; (Col. 4, Ln 44 to Col 5, Ln 1-13)
entering the control error e(t) on a controller to generate a controller output signal R(t); (Col. 4, Ln 44 -58)
converting the controller output signal R(t) into an actuating signal S(t); (Col. 4, Ln 59 to Col 5, Ln 1-13)
regulating the actual tension to the desired tension by varying speed of the rotary drive as the actuating element in accordance with the actuating signal S(t); (Col. 6, Ln 27-37) and 
Harada do not varying the controller output signal R(t) in connection with the conversion into the actuating signal S(t) at least temporarily in dependence on a variable g(t) representing speed of the band-shaped material. 
Lambert disclose varying the controller output signal R(t) in connection with the conversion into the actuating signal S(t) at least temporarily in dependence on a variable g(t) representing speed of the band-shaped material. (Col. 7, Ln 44 to Col. 8, Ln 1-29)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of 

Regarding claim 24, Harada disclose the method according to claim 23, wherein times at which the variable g(t) representing the speed of the band-shaped material each reach a given threshold value g.sub.LPi, or at which the variable g(t) representing the speed of the band-shaped material is no longer constant, but begins to change so that dg(t)/dt.noteq.0 or at which magnitude of A1(t)--during an acceleration phase of the band-shaped material--goes beyond a given threshold value A.sub.1max, are set respectively as the learning times ti. (Col. 7, Ln 5-15)

Regarding claim 29, Harada disclose the method according to claim 26, wherein the actuating signal S(t) is computed as in the first or the second variant if the tension control is in a steady state. (Col. 4, Ln 58 to Col. 5, Ln 1-13)

Regarding claim 30, Harada disclose the method according to claim 26, wherein the gain factor V(t) is confined to a constant value if the variable g(t) representing the speed of the band-shaped material goes beyond a given threshold value g.sub.maxi. (Col. 6, Ln 27-37)

Regarding claim 32, Harada disclose the method according to claim 22, wherein the actuating variable S(t) is limited in dependence on the variable g(t) representing the speed g(t) of the band-shaped material (200), as follows:  S.sub.min(g(t))&lt;S(t)&lt;S.sub.max(g(t)) (7) (Col.4, Ln 58 to Col. 5, Ln 1-13)

Regarding claim 33, Harada disclose the method according to claim 22, wherein the actuating signal S(t) is computed by factoring in a forward slip of the band-shaped material. (Col. 1, Ln 46-51)

Regarding claim 34, Harada disclose the method according to claim 33, wherein the actuating signal S(t) is computed by multiplication with a function f(k), where k is the forward slip. (Col. 2, Ln 39-49)

Regarding claim 35, Harada disclose the method according to claim 33, wherein the forward slip k(g(t)) in turn is computed in dependence on the variable g(t) representing the speed g(t) of the band-shaped material. (Col. 2, Ln 39-49)

Regarding claim 36, Harada disclose the method according to claim 33, wherein the forward slip is given as a constant. (Col. 2, Ln 51-61)

Regarding claim 37, Lambert disclose the method according to claim 22, wherein alternatively or additionally to the actuating signal S(t), a derivative signal of form dS(t)/dt, representing a correction of acceleration of the rotary drive, is also provided as an input signal for the rotary drive. (Col. 5, Ln 29-31)



Regarding claim 39, Harada disclose the method according to claim 22, wherein the two clamping points are two neighboring rolling stands of a rolling mill, (See clamping points at Fig. 1, items 1A, 2A) 
wherein at least one of the rolling stands comprises the rotary drive for driving rotation of one roll of the roll stand. (Col. 4, Ln 29-36)

Regarding claim 40, Harada disclose the method according to claim 39, wherein a thickness control is done at a first of the rolling stands in a rolling direction (Col. 1, Ln 36-44); and 
at a following second of the rolling stands in the rolling direction the rotary drive is present and actuated for at least one of the rolls of the second rolling stand, (Col. 4, Ln 29-43)
and 
wherein the tension of the band-shaped material clamped between the first and the second rolling stand is controlled by the rotary drive of the second rolling stand being actuated by the actuating signal S(t). (Col. 4, Ln 29-43)

Regarding claim 41, Harada disclose the method according to claim 40, wherein the controller output signal R(t) represents a change in a thickness decrease of the band-shaped material at the first rolling stand as a clamping point and functions as the actuating signal for the Note: the shape of the material is identified as the thickness.
and 
the controller output signal R(t) is converted as recited in the first or second variant into the actuating signal for the rotary drive, wherein the conversion also involves a conversion of the change in the thickness decrease into a change in the rotary speed for the rotary drive. (Col. 4, Ln 29-36)

Regarding claim 42, Harada disclose the method according to claim 22, wherein one of the two clamping points is a pair of rolls and the other of the two clamping points is a coiling device downstream in a rolling direction, while the pair of rolls comprises the rotary drive for driving the rotation of a least one of the rolls and/or the coiling device comprises the rotary drive for driving rotation of a coil. (Col. 4, Ln 29-43)

Regarding claim 43, Harada disclose the method according to claim 42, wherein the pair of rolls is a pair of drive rolls or a pair of working rolls in a rolling stand. (See Fig. 1, item 1A)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846